18-3431
     Espinoza-Tenelcia v. Barr
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A205 523 795
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROBERT D. SACK,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   DIANNA CORLINA ESPINOZA-
14   TENELCIA,
15             Petitioner,
16
17                      v.                                      18-3431
18                                                              NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                        Usman B. Ahmad, Long Island City,
25                                          NY.
26
27   FOR RESPONDENT:                        Joseph H. Hunt, Assistant Attorney
28                                          General; M. Jocelyn Lopez Wright,
 1                               Senior Litigation Counsel; Margot
 2                               P. Kniffin, Trial Attorney, Office
 3                               of Immigration Litigation, United
 4                               States Department of Justice,
 5                               Washington, DC.

 6        UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10        Petitioner Dianna Corlina Espinoza-Tenelcia, a native

11   and citizen of Ecuador, seeks review of a November 1, 2018,

12   decision of the BIA affirming an October 4, 2017, decision of

13   an   Immigration   Judge   (“IJ”)    denying    Espinoza-Tenelcia’s

14   application for asylum, withholding of removal, and relief

15   under   the   Convention   Against    Torture    (“CAT”).   In   re

16   Espinoza-Tenelcia, No. A 205 523 795 (B.I.A. Nov. 1, 2018),

17   aff’g No. A 205 523 795 (Immig. Ct. N.Y. City Oct. 4, 2017).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history.

20        We have reviewed the IJ’s        decision as modified and

21   supplemented by the BIA.     See Xue Hong Yang v. U.S. Dep’t of

22   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

23   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).         The applicable

24   standards of review are well established.             See 8 U.S.C.
                                2
 1   § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

 2   2013).

 3          Asylum and Withholding of Removal

 4          An applicant for asylum or withholding of removal carries

 5   the burden to demonstrate that she has experienced, or has a

 6   well-founded fear of experiencing, harm inflicted by either

 7   the government or by private parties that the government is

 8   “unable or unwilling to control.”             Pan v. Holder, 777 F.3d

 9   540,    543   (2d   Cir.   2015);   see   8   C.F.R.   §§   1208.13(a),

10   1208.16(b).     “[T]o demonstrate persecution based on private

11   party violence, an alien must show either that the government

12   condoned the action or, even if it did not, that it was

13   completely helpless to protect the victims.”                Scarlett v.

14   Barr, 957 F.3d 316, 332 (2d Cir. 2020). 1        Substantial evidence



     1 Espinoza-Tenelcia’s challenge to the legal standard that
     the BIA applied to her claim is foreclosed by our decision in
     Scarlett, which was decided after the parties filed their
     briefs.   Espinoza-Tenelcia argues that the BIA improperly
     applied a heightened “condoned or demonstrated a complete
     helplessness to protect” standard to the “unable or
     unwilling” component of her claim. See Matter of A-B-, 27
     I. & N. Dec. 316, 337 (A.G. 2018) (articulating this
     standard).    But in Scarlett, we held that the BIA’s
     interpretation of the “unable or unwilling” standard in
     Matter of A-B- was entitled to Chevron deference. Scarlett,
     957 F.3d at 331–34; see Chevron, U.S.A., Inc. v. Nat. Res.
     Def. Council, Inc., 467 U.S. 837, 842–43 (1984).
                                   3
 1   supports the agency’s conclusion that Espinoza-Tenelcia did

 2   not meet that burden.

 3         The agency relied in part on the fact that Espinoza-

 4   Tenelcia had not attempted to obtain police protection to

 5   reach this determination.        Espinoza-Tenelcia is correct that

 6   her   failure   to   seek   police        protection,   alone,   would   be

 7   insufficient to support the agency’s decision.              See Pan, 777

 8   F.3d at 545 (“[P]olice unwillingness to protect a similarly-

9    situated refugee may establish that the government is unable

10   or unwilling to protect the applicant.”); cf. In re S-A-, 22

11   I. & N. Dec. 1328, 1335 (BIA 2000).                  However, the agency

12   reasonably concluded that the country conditions evidence

13   establishes that government protection is available to those

14   who seek it.

15         The   record    reflects        that    Ecuador    provides   legal

16   protections     to   victims     of       domestic   violence:   domestic

17   violence is punishable by imprisonment or fines, and there

18   are 50 judicial units and 78 courts specializing in gender-

19   based violence.      Certified Administrative Record (“CAR”) at

20   214–15 (2016 U.S. State Dep’t Rep.).                 Ecuadorian law also

21   requires public hospitals to provide specialized reception


                                           4
 1   halls for sexual and domestic violence cases, and the Ministry

 2   of   Social     and   Economic    Inclusion        provides     services      and

 3   subsidizes shelters for victims.                 Id. at 215.      Specialized

 4   “women’s police stations” issue orders of protection and

 5   documents requiring abusers to pay maintenance.                   Id. at 291

 6   (Las Marias Rep.).

 7          The record also reflects that these measures are not

 8   always successful and domestic violence remains a widespread

 9   problem    in    Ecuador.      The     U.S.      State   Department      Report

10   indicates that sixty percent of women in Ecuador “suffered

11   from    gender-based     violence      at     some   point      during    their

12   lifetimes”      and   reporting      such     violence     to     authorities

13   “continued to be a traumatic process,” in part because victims

14   often “fear . . . retribution from the perpetrator or social

15   stigma.”      Id. at 214.     Activists view specialized courts to

16   be     insufficiently       staffed,       and     their   judges        to   be

17   insufficiently trained, and, at the time of the 2016 report,

18   there were 16,000 pending domestic violence cases.                       Id. at

19   215.    Those who report domestic violence sometimes wait ten

20   days or more for a response from a prosecutor, who must

21   investigate before issuing a restraining order.                   Id. at 214–


                                            5
 1   15.     Another report indicates that, “[d]espite significant

 2   government    progress       to   introduce   legislation    to    combat

 3   domestic violence, including the introduction of women’s

 4   police stations . . . , only 20% of incidents are currently

 5   reported to the police,” and a UNWomen Ecuador spokesperson

 6   believed rates of violence remained high because the new

 7   domestic violence laws “have not changed the culture or the

 8   way people think.”         Id. at 291 (Las Marias Rep.).

 9         Espinoza-Tenelcia argues that laws and programs intended

10   to control domestic abusers are unenforced and unfunded due

11   to a “lack of political will,” and the gaps in these programs

12   allow violence to continue.         She further argues that the high

13   rate of murders of female victims, and the low rate at which

14   these     murders    are    investigated,     demonstrate    that    the

15   government lacks the willingness or ability to enforce laws

16   protecting women from violence.          However, as the Government

17   notes, there is little in the record to support Espinoza-

18   Tenelcia’s    view    that    the   Ecuadorian   government       adopted

19   domestic violence laws for political gain but is unwilling to

20   enforce    them;    Espinoza-Tenelcia       points   only   toward    the

21   limited number of shelters as evidence of unwillingness to


                                          6
 1   protect women from domestic violence.                         Moreover, as the

 2   Government notes, Espinoza-Tenelcia’s assertion that only

 3   0.02%      of         femicides       are        investigated     in      Ecuador

 4   mischaracterizes the record: a news article reports that a

 5   commission conducted a study of 170 registered homicides, and

 6   specialized       women’s          police       stations    registered     64,427

 7   allegations of domestic violence against female victims,

 8   including an unspecified number of murders, an unspecified

9    number   of      which      were    then    investigated.         Id.    at     287.

10   Espinoza-Tenelcia misinterprets these statistics as stating

11   that only 170 out of 64,427 femicides were registered and

12   investigated.          The Government, in turn, cites a news article

13   reporting that “justice has reached 95% coverage on issues of

14   domestic violence,” id. at 298, but it is unclear what that

15   statement means.            In sum, the record does not establish what

16   percentage of domestic violence reports are investigated or

17   result     in     prosecutions         or       other   protective      measures.

18   Although        the     backlog      of     domestic       violence     cases     is

19   significant,          the    agency       reasonably       concluded    that     the

20   totality of this evidence did not satisfy Espinoza-Tenelcia’s

21   burden to demonstrate that the Ecuadorian government was


                                                 7
 1   unable or unwilling to control her abuser.           See 8 C.F.R.

 2   §§ 1208.13(a), 1208.16(b). 2

 3       CAT

 4       For     similar   reasons,   the   agency’s   conclusion   that

 5   Espinoza-Tenelcia did not carry her burden to demonstrate

 6   government acquiescence is also supported by substantial

 7   evidence.    To receive protection under the CAT, an applicant

 8   must “establish that it is more likely than not that he or

9    she would be tortured if removed to the proposed country of

10   removal.”    8 C.F.R. § 1208.16(c)(2).     “Torture is defined as

11   any act by which severe pain or suffering, whether physical

12   or mental, is intentionally inflicted on a person . . . by or

13   at the instigation of or with the consent or acquiescence of

14   a public official or other person acting in an official

15   capacity.”     8 C.F.R. § 1208.18(a)(1); see also Pierre v.

16   Gonzales, 502 F.3d 109, 114, 118 (2d Cir. 2007).        Government



     2 Because the agency’s findings regarding the Ecuadorian
     government’s willingness and ability to control Espinoza-
     Tenelcia’s abuser are dispositive, we do not reach Espinoza-
     Tenelcia’s argument that she established a nexus between her
     feared harm and a protected ground.     See Pan, 777 F.3d at
     543; INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general
     rule courts and agencies are not required to make findings on
     issues the decision of which is unnecessary to the results
     they reach.”).
                                   8
 1   acquiescence “requires . . . that government officials know

 2   of or remain willfully blind to an act and thereafter breach

 3   their   legal    responsibility      to   prevent    it.”       Khouzam    v.

 4   Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004); see 8 C.F.R.

 5   § 1208.18(a)(7).

 6       Espinoza-Tenelcia argues that the high rates of domestic

 7   violence    in   Ecuador,      the   delays      victims     experience    in

 8   obtaining restraining orders, and the backlog of domestic

 9   violence    cases   in    Ecuadorian      courts    establish      that   the

10   government is aware of or willfully blind to torture and

11   breaches a duty to prevent it; she also argues that the

12   government encourages such violence by allowing perpetrators

13   to act with impunity.          But, as discussed above, the record

14   reflects that the Ecuadorian government has enacted laws

15   against domestic violence and has put in place systems to

16   prosecute    crimes      and   provide    some     support    to   victims.

17   Although these systems undoubtedly have gaps and domestic

18   violence remains a significant problem in Ecuador, the agency

19   reasonably concluded that the evidence did not establish that

20   it was more likely than not that the Ecuadorian government

21   would acquiesce to Espinoza-Tenelcia’s torture.


                                          9
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  10